330 S.W.3d 98 (2010)
Russell STEVENSON, Appellant,
v.
HOLLAND-BINKLEY COMPANY, Respondent.
No. ED 93169.
Missouri Court of Appeals, Eastern District, Division One.
April 20, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 8, 2010.
Case Transferred to Supreme Court September 21, 2010.
Case Retransferred to Court of Appeals January 28, 2011.
Original Opinion Reinstated February 15, 2011.
Todd M. Boehlje, St. Louis, MO, for appellant.
Michael E. Kaemmerer, Chesterfield, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Russell Stevenson (Employee) appeals the trial court's summary judgment in favor of the Holland-Binkley Company (Employer) on Employee's petition alleging wrongful discharge. Employee asserts that the trial court erred in granting summary judgment because there were genuine issues of material fact in dispute. Specifically, Employee contends that Employer discharged him in retaliation for filing several workers' compensation claims and that Employer's stated reason for termination  i.e., violation of company policy by making personal phone calls at work  was a pretext.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).